J-A10032-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SAMIR SAUNDERS                             :
                                               :
                       Appellant               :   No. 1679 EDA 2019

          Appeal from the Judgment of Sentence Entered April 26, 2019
       In the Court of Common Pleas of Bucks County Criminal Division at
                        No(s): CP-09-CR-0002212-2018


BEFORE:      BOWES, J., SHOGAN, J., and PELLEGRINI, J.*

MEMORANDUM BY SHOGAN, J.:                            FILED: MARCH 22, 2021

        Appellant, Samir Saunders, appeals from the judgment of sentence

entered on April 26, 2019, in the Court of Common Pleas of Bucks County.

We affirm the judgment of sentence but vacate the order denying Appellant’s

post-sentence motion that challenged the constitutionality of the Sexual

Offender Registration and Notification Act (“SORNA”), 42 Pa.C.S. §§ 9799.10-

9799.42, and remand for further proceedings on these challenges.

        On April 26, 2018, the Commonwealth filed an information charging

Appellant with two counts each of indecent assault of a person less than

thirteen years of age, indecent assault by forcible compulsion, and corruption


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A10032-20


of minors-defendant age eighteen or above.1       The charges stemmed from

contact Appellant had with two minor relatives between March 9, 2016, and

February 10, 2018.

        In the late summer of 2018, several unrelated defendants filed motions

before the Court of Common Pleas of Bucks County challenging the

constitutionality of Subchapter H of Act 29, which is the current iteration of

SORNA. Those motions were consolidated for argument before an en banc

panel of the Court of Common Pleas, which was held on September 17, 2018.

On November 5, 2018, while disposition by the en banc panel was pending,

Appellant filed a presentence motion to bar application of SORNA, wherein

Appellant raised the same constitutional claims as presented in the en banc

litigation.

        On November 7, 2018, Appellant pled guilty to the two counts of

indecent assault of a person less than thirteen years of age and two counts of

corruption of minors-defendant age eighteen or above. The two counts of

indecent assault by forcible compulsion were nol prossed.       The trial court

deferred sentencing pending the completion of an assessment by the Sexual

Offender Assessment Board (“SOAB”).

        In the interim, on December 17, 2018, the en banc panel of the Court

of Common Pleas filed a memorandum opinion holding that the current version



____________________________________________


1   18 Pa.C.S. §§ 3126(a)(7), 3126(a)(2), and 6301(a)(1)(ii), respectively.

                                           -2-
J-A10032-20


of   SORNA,   as    amended    by   Act   29,   was   punitive   and,   therefore,

unconstitutional.   The Commonwealth filed a motion for reconsideration,

arguing that even if Act 29 was punitive, it is not unconstitutional.         The

Commonwealth further noted that the en banc court’s determination failed to

identify the constitutional provision violated as a result of Act 29 being deemed

punitive.

      On March 18, 2019, the en banc panel filed an order clarifying the

implications of the court’s December 17, 2018 determination. Specifically, the

court’s March 18, 2019 order vacated the portion of the December 17, 2018

memorandum opinion that held Act 29 to be unconstitutional. The en banc

court further clarified that although punitive, Subchapter H of Act 29 is

constitutional except as to sexually violent predator (“SVP”) determinations.

      On April 26, 2019, Appellant appeared before the trial court for

sentencing.   At that time, it was indicated that the SOAB determined that

Appellant was not an SVP. N.T., 4/26/19, at 3-4. At the sentencing hearing,

Appellant presented evidence of his intellectual disability and argued that “this

case presents a case where, on an as-applied analysis, a SORNA registration

would constitute cruel and unusual punishment. It would constitute imposing

requirements on someone beyond their abilities.” Id. at 28. Appellant posited

that application of the statute does not serve any legitimate purpose.        Id.

Ultimately, the trial court rejected Appellant’s argument, sentenced him to




                                      -3-
J-A10032-20


serve a term of probation of forty-eight months, and determined Appellant to

be a Tier-III offender.

      On May 2, 2019, Appellant filed a timely post-sentence motion, which

the trial court denied on May 16, 2019. This timely appeal followed. Both

Appellant and the trial court complied with Pa.R.A.P. 1925.

      Appellant presents the following issues for our review, which we have

reordered:

             A. Whether the Lower Court erred when it failed to find that
      ACT 29 and its registration requirements, as applied to Appellant’s
      unique circumstances based on his longstanding disabilities,
      lifetime support staff, and other established circumstances,
      violated his United States and enhanced Pennsylvania
      Constitutional Protections in violation of his substantive Due
      Process rights, procedural Due Process rights, Equal Protection
      rights, and the bar against cruel and unusual punishment?

            B. Whether the Lower Court erred when it failed to find that
      ACT 29 and its registration requirements violated the United
      States Constitution and the enhanced protections under the
      Pennsylvania Constitution on its face and as applied?

            C. Whether the Lower Court erred when it failed to find that
      ACT 29 and its registration requirements violated the United
      States and Pennsylvania Constitution Due Process prohibition
      against ex post facto laws?

             D. Whether the Lower Court erred when it failed to find that
      ACT 29 and its registration requirements violated United States
      and Pennsylvania Constitutional Due Process protections because
      it deprives Appellant of the Right to Reputation under the
      Pennsylvania Constitution, it creates an irrebuttable presumption,
      treats all offenders universally as high-risk, violates individualized
      punishment, overly inclusive of offenders and charges, ignores
      reasonable alternative means exist to identify offender risk,
      denies any meaningful opportunity to be heard, exceeds the least
      restrictive means requirement, and otherwise violates substantive
      Due Process protections?

                                      -4-
J-A10032-20


            E. Whether the Lower Court erred when it failed to find that
      ACT 29 and its registration requirements violate the United States
      and Pennsylvania Constitutions as it constitutes cruel and unusual
      punishment where registration is based upon empirically false
      myths, fails to deter first time offenders, fails to reduce recidivism,
      threatens public safety, forces registrants and their families to
      suffer, creates an impassable barrier to reintegration into law-
      abiding society, and fails to address each offender individually?

            F. Whether the Lower Court erred when it failed to find that
      ACT 29 and its registration requirements violate the United States
      and Pennsylvania Constitutions’ Separation of Powers Doctrine, as
      it gave judicial powers to the Legislature and Pennsylvania State
      Police?

            G. Whether the Lower Court erred when it failed to find that
      ACT 29 and its registration requirements violated United States
      and Pennsylvania Constitutions’ Due Process provisions as it
      increased the maximum sentence without proof beyond a
      reasonable doubt to a jury in violation of Alleyne v. United
      States, 570 U.S. 99 (2013), and that said provisions are not
      severable?

Appellant’s Brief at 4-6 (reordered for purposes of disposition).

      Appellant first argues that the registration provisions of SORNA as

applied to him result in a violation of his constitutional rights due to his

intellectual disabilities.   Appellant’s Brief at 46-52.   Specifically, Appellant

claims that application of SORNA results in due process and equal protection

violations. Appellant asserts that his disabilities unintentionally will prevent

him from complying with SORNA registration requirements.

      We need not reach the merits of Appellant’s first issue because the

argument section of his brief attempting to address this claim consists of

factual statements pertaining to his disability unsupported by any discussion

and analysis of relevant legal authority. Appellant’s Brief at 46-52. Thus,

                                       -5-
J-A10032-20


upon review of the argument presented by Appellant, we conclude that it is

waived.

      Pennsylvania Rule of Appellate Procedure 2119 addresses the argument

section of appellate briefs and provides, in part, as follows:

      Rule 2119. Argument

      (a) General rule. The argument shall be divided into as many
      parts as there are questions to be argued; and shall have…such
      discussion and citation of authorities as are deemed pertinent.

Pa.R.A.P. 2119(a).

      Moreover, we are well aware of the following requirements incumbent

upon all appellants pertaining to the appropriate presentation of an appellate

argument:

             The Rules of Appellate Procedure state unequivocally that
      each question an appellant raises is to be supported by discussion
      and analysis of pertinent authority. Appellate arguments which
      fail to adhere to these rules may be considered waived, and
      arguments which are not appropriately developed are waived.
      Arguments not appropriately developed include those where the
      party has failed to cite any authority in support of a contention.
      This Court will not act as counsel and will not develop arguments
      on behalf of an appellant. [M]ere issue spotting without analysis
      or legal citation to support an assertion precludes our appellate
      review of [a] matter.

Commonwealth v. Richard, 150 A.3d 504, 513-514 (Pa. Super. 2016)

(quoting Coulter v. Ramsden, 94 A.3d 1080, 1088-1089 (Pa. Super. 2014)

(citations and quotation marks omitted)).

      Here, the argument portion of Appellant’s brief does not contain

meaningful discussion of or citation to relevant legal authority. Appellant’s


                                      -6-
J-A10032-20


Brief at 46-52.       Specifically, the portion of the argument pertaining to

Appellant’s first issue contains one citation to case law regarding “[a]n as

applied claim of unconstitutionality” addressing application of a statute.

Appellant’s Brief at 46 (quoting Commonwealth v. Brown, 26 A.3d 485 (Pa.

Super. 2011)).      Appellant’s argument with regard to this issue consists of

recitation of Appellant’s uncontested intellectual limitations, which Appellant

asserts conflict with his ability to follow the SORNA registration requirements.2

Id. at 47-52. However, completely lacking from this section is any citation to

or discussion of relevant legal authority on the issue. This form of argument

amounts to mere issue spotting. Hence, the lack of analysis precludes our

meaningful appellate review. Accordingly, because Appellant’s argument on

this issue fails to set forth any meaningful discussion of relevant legal

authority, we conclude that this claim is waived.3




____________________________________________


2  We observe that Appellant states, “Due to the length of this brief, the
constitutional provisions and caselaw [sic] will not be restated, but rather this
portion of the [“]as applied analysis[”] will set forth specifically why the
onerous requirements of registration constitute cruel and unusual punishment
as it relates to this intellectually disabled person, are overly broad, fails to be
narrowly tailored, and otherwise violates Appellant’s rights under Substantive
Due Process, Procedural Due Process, and Equal Protection under the law.”
Id. at 46-47.

3  Our research has failed to discover any case law that supports Appellant’s
claim. Indeed, as the Commonwealth states, “The only punishment from
which intellectually disabled criminal defendants are currently exempt is the
death penalty.” Commonwealth’s Brief at 19 (citing Atkins v. Virginia, 536
U.S. 304 (2002)).

                                           -7-
J-A10032-20


      In his remaining six issues, Appellant raises challenges to the

constitutionality of the order requiring him to register under SORNA as a Tier-

III offender. However, these issues are not ripe for review.

      Commonwealth v. Mickley, 240 A.3d 957 (Pa. Super. 2020), instructs

that the proper remedy herein is to remand for an evidentiary hearing on

Appellant’s challenges to SORNA. In Mickley, this Court observed that the

appellant’s constitutional challenges to SORNA were identical to arguments

raised in Commonwealth v. Torsilieri, 232 A.3d 567 (Pa. 2020).               The

Torsilieri Court did not reach the merits of any of the constitutional claims at

issue, determining instead that the factual record was not sufficiently

developed in the trial court. The Court in Torsilieri concluded that a remand

was appropriate “to allow the parties to address whether a consensus has

developed to call into question the relevant legislative policy decisions

impacting offenders’ constitutional rights.” Id. at 587. Based on Torsilieri,

Mickley held:

      Here, despite defense counsel’s attempt, no evidence was
      presented at the hearing on Mickley’s post-sentence motion.
      Thus, in accordance with Torsilieri, we vacate the order denying
      Mickley’s post-sentence motion and remand for a hearing at which
      the parties can present evidence for and against the relevant
      legislation determinations discussed above.

Mickley, 240 A.3d at 963; see also Commonwealth v. Asher, ___ A.3d

___, 2020 PA Super 293, at *4 (Pa. Super. filed December 21, 2020) (citing

Torsilieri and Mickley and concluding that where the defendant preserved

his constitutional challenges to SORNA, but the trial court denied relief without

                                      -8-
J-A10032-20


developing a factual record, remand was proper for a hearing at which the

parties   could    present   evidence   for   and   against   relevant   legislative

determinations).

      Upon review of the record, we conclude that the same remedy is

appropriate here. As noted by the Commonwealth, the SORNA issues raised

by Appellant are the same as those raised in Torsilieri. Commonwealth’s

Brief at 20 n.8.

      On November 5, 2018, Appellant filed a presentence motion seeking to

bar application of SORNA, wherein Appellant raised the same constitutional

challenges as presented in the en banc litigation. At Appellant’s sentencing

hearing held April 26, 2019, Appellant’s counsel incorporated into the record

the various constitutional arguments challenging SORNA that had been

presented to the en banc panel of the Court of Common Pleas. N.T., 4/26/19,

at 27-28.    However, there was no evidence addressing these challenges

presented at the hearing.         Rather, counsel for each party provided

rudimentary arguments pertaining to mitigating and aggravating factors of

sentencing, which were focused upon Appellant’s intellectual disabilities and

the circumstances of the crimes.        Id. at 28-33.   At the conclusion of the

sentencing hearing, the trial court imposed Appellant’s judgment of sentence

and failed to address Appellant’s constitutional challenges to SORNA. Id. at

33-36.    Thereafter, Appellant filed a post-sentence motion, which the trial

court denied without a hearing.


                                        -9-
J-A10032-20


      As with Mickley, there is no evidence of record to decide the issues

before us. Hence, following Torsilieri and Mickley, the proper remedy under

these circumstances is to remand for a hearing at which the parties can

present evidence relating to Appellant’s SORNA arguments. Otherwise, we

affirm Appellant’s judgment of sentence in all other respects.

      Judgment of sentence affirmed. Order denying post-sentence motion

vacated and case remanded for proceedings consistent with Torsilieri.

Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/22/21




                                    - 10 -